Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102	
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless— 
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(b) EXCEPTIONS.— 
(1) DISCLOSURES MADE 1 YEAR OR LESS BEFORE THE EFFECTIVE FILING DATE OF THE CLAIMED INVENTION.—A disclosure made 1 year or less before the effective filing date of a claimed invention shall not be prior art to the claimed invention under subsection (a)(1) if— 
(A) the disclosure was made by the inventor or joint inventor or by another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or 
(B) the subject matter disclosed had, before such disclosure, been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor. 
(2) DISCLOSURES APPEARING IN APPLICATIONS AND PATENTS.—A disclosure shall not be prior art to a claimed invention under subsection (a)(2) if— 
(A) the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor;
(B) the subject matter disclosed had, before such subject matter was effectively filed under subsection (a)(2), been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(C) the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.

Claims 1-4 are rejected under 35 USC 102(a)(2) as being anticipated by Linebarger et al. (US 5652897 A).
Regarding Claim 1, Linebarger discloses a method for identifying an anomaly in one or more communications: 
monitoring, by a processor, the one or more communications for an utterance (Col 3, Rows 6-13 and Fig. 1, language processor / analyzer 10 receiving and processing spoken language ATC instructions); 
performing natural language processing (NLP) of the utterance (Col 3, Rows 28-35 and 43-53, an apparatus incorporating the processor performs natural language processing converts text to a structured and unambiguous representations of the meaning of the text); 
generating an understanding of the utterance using natural language understanding (NLU) (Col 3, Rows 61-62 and Col 4, Rows 10-15, language understanding system 24 determines the meaning of the utterance); 
detecting the anomaly from the understanding of the utterance (Col 3, Rows 35-42 and Rows 53-62, the language understanding system 24 provides input to expert system 26, which determines the safety implications of instructions in the context of previous ATC instructions, sensor data, and instructions of other controllers to detect erroneous or conflicting instructions); and 
executing a response, responsive to detecting the anomaly (Col 3, Rows 41-42 and Rows 56-64, detect and flag conflicts between instructions of multiple controllers and issue warnings).  
Regarding Claim 2, Linebarger discloses wherein detecting the anomaly from the understanding of the utterance includes: comparing the utterance against one or more alert rules (Col 3, Rows 40-42, a system that detects and flags conflicts between instructions of multiple controllers; Col 3, Rows 53-56, expert system technology determines the safety implications of the instructions in the context of previous instructions, sensor data, and instructions of other controllers).  
Regarding Claim 3, Linebarger discloses wherein one or more alert rules further includes checking at least one scope policy (Col 3, Rows 25-27 and 61-64, and Col 10, Rows 5-7, if a problem is detected, then air traffic controllers can be warned), at least one anomaly policy (Col 3, Rows 60-64, language understanding system 24 provides input to expert system 26 that integrates information from verbal instructions with sensor data and other data to provide warnings about possible runway incursions), and at least one response policy (Col 3, Rows 23-27, expert system provides control functions such as feedback or an alarm to the source of the language received by microphone 12).  
Regarding Claim 4, Linebarger discloses wherein detecting the anomaly further includes: 
determining if a timer exceeds a maximum allotted time (Col 5, Rows 202-9, Robust parser 30 includes timeout switch 36, which provides output of instruction segmenter 28 to backup processor 34 after a certain predetermined period of time per word has elapsed;); and 
identifying an anomaly has occurred in the utterance (Col 7, Rows 18-26, if normal parsing fails or if timeout occurs, then backup rule is entered; Col 9, Rows 16-30, when a timeout or failure occurs during parsing, and if backup processor 34 fails, then a failure is indicated).  
Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11 and 15-18 are rejected under 35 USC 103 for being unpatentable over Linebarger et al. (US 5652897 A) in view of Venkataraman et al. (US 2021/0043095 A1).
Regarding Claims 8 and 15, Linebarger discloses a system for identifying an anomaly in one or more communications (Col 3, Rows 28-32 and Fig. 2, air traffic control instruction monitoring system 20), the system comprising: 
a processor being configured to perform operations (Fig. 1, and Col 3, Rows 8-12, processor 10) comprising: 
monitoring the one or more communications for an utterance (Col 3, Rows 6-13 and Fig. 1, language processor / analyzer 10 receiving and processing spoken language ATC instructions); 
performing natural language processing (NLP) of the utterance (Col 3, Rows 28-35 and 43-53, an apparatus incorporating the processor performs natural language processing converts text to a structured and unambiguous representations of the meaning of the text); 
generating an understanding of the utterance using natural language understanding (NLU) (Col 3, Rows 61-62 and Col 4, Rows 10-15, language understanding system 24 determines the meaning of the utterance); 
detecting the anomaly from the understanding of the ATC utterance (Col 3, Rows 35-42 and Rows 53-62, the language understanding system 24 provides input to expert system 26, which determines the safety implications of instructions in the context of previous ATC instructions, sensor data, and instructions of other controllers to detect erroneous or conflicting instructions); and 
executing a response, responsive to detecting the anomaly (Col 3, Rows 41-42 and Rows 56-64, detect and flag conflicts between instructions of multiple controllers and issue warnings).  
Linebarger does not disclose a memory1 in communication with the processor and computer program product comprising computer readable storage medium having program instructions executable by the processor to perform the functions and method of claims 1 and 8.
Venkataraman discloses a system and computer program product for identifying and removing an anomaly in one or more communications or collection of material (¶30, determine intent of air traffic command (ATC) message, identify one or more tasks from the voice message; ¶19 and ¶32, check received command for coherence, feasibility, and safety) comprising a memory / computer readable storage medium in communication with a processor (¶27, processor; ¶28, memory storing executable programming instructions)
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to implement the processor of Linebarger with a memory / computer readable storage medium having program instructions executable by processor to determine anomaly from the understanding of ATC utterance in order to verify the coherence, feasibility, and safety of each action / task from ATC messages individually and together (Venkataraman, ¶6).
Regarding Claims 9 and 16, Linebarger discloses wherein detecting the anomaly from the understanding of the utterance includes: comparing the utterance against one or more alert rules (Col 3, Rows 40-42, a system that detects and flags conflicts between instructions of multiple controllers; Col 3, Rows 53-56, expert system technology determines the safety implications of the instructions in the context of previous instructions, sensor data, and instructions of other controllers).
Regarding Claims 10 and 17, Linebarger discloses wherein one or more alert rules further includes checking at least one scope policy (Col 3, Rows 25-27 and 61-64, and Col 10, Rows 5-7, if a problem is detected, then air traffic controllers can be warned), at least one anomaly policy (Col 3, Rows 60-64, language understanding system 24 provides input to expert system 26 that integrates information from verbal instructions with sensor data and other data to provide warnings about possible runway incursions), and at least one response policy (Col 3, Rows 23-27, expert system provides control functions such as feedback or an alarm to the source of the language received by microphone 12).  
Regarding Claims 11 and 18, Linebarger discloses wherein detecting the anomaly further includes: 
determining if a timer exceeds a maximum allotted time (Col 5, Rows 202-9, Robust parser 30 includes timeout switch 36, which provides output of instruction segmenter 28 to backup processor 34 after a certain predetermined period of time per word has elapsed); and 
identifying an anomaly has occurred in the utterance (Col 7, Rows 18-26, if normal parsing fails or if timeout occurs, then backup rule is entered; Col 9, Rows 16-30, when a timeout or failure occurs during parsing, and if backup processor 34 fails, then a failure is indicated).
Claims 5, 12, and 19 are rejected under 35 USC 103 for being unpatentable over Linebarger et al. (US 5652897 A) in view of Venkataraman et al. (US 2021/0043095 A1) as applied to Claims 1, 8, and 15, in further view of Navarro et al. (US 2015/0253779 A1).
Linebarger does not disclose wherein detecting the anomaly includes: determining if a trigger in the utterance has occurred; and determining if a target associated with the trigger has occurred in the utterance.  
Navarro discloses a system and computer program product for identifying and removing an anomaly in one or more instructions (¶21, aircraft intent includes a set of instructions having configuration instructions that describes how an aircraft is to be flown during a time interval; ¶¶27-28, instructions are indivisible pieces of information that capture basic commands, guidance modes, and control inputs at the disposal of pilot and flight management system where grammar of aircraft intent description language AIDL provides the framework that allows instructions to be combined into sentence that describe operations) comprising a memory / computer readable storage medium in communication with a processor (¶9, an aircraft intent processor calculating residual data representative of error in a state of an aircraft as compared with that instructed by aircraft intent instructions; ¶80, memory storing aircraft intent instructions). 
The system determines if a trigger in the instructions has occurred and determining if a target associated with the trigger has occurred in the instructions (¶71m each aircraft intent instruction has a pair of triggers control the start and finish of each instruction interval; ¶74, implicit trigger specifies a linked trigger in another instruction such that a series of triggers create a logically ordered sequence of instructions where the chain of start triggers (i.e., target instruction) is dependent upon the end trigger of the previous instruction (i.e., trigger instruction); e.g., a set throttle to a certain regime triggered when a speed is reached, the subsequent instruction may be a hold throttle to the engine regiment achieved and a linked trigger would start this instruction; in view of ¶61, receiving information related to aircraft intent instructions and ma the instructions into groups).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to implement the processor of Linebarger with functions to determine if a trigger instruction in the utterance has occurred and determining if a target instruction associated with the trigger instruction has occurred in the utterance in order to compare aircraft intent data / instructions with aircraft state data to determine residuals or anomalies (Navarro, ¶94).
Claims 6-7, 13-14, and 20 are rejected under 35 USC 103 for being unpatentable over Linebarger et al. (US 5652897 A) in view of Venkataraman et al. (US 2021/0043095 A1) and Navarro et al. (US 2015/0253779 A1) as applied to Claims 5, 12, and 19, in further view of Hernandez et al. (US 2009/0083034 A1).
Regarding Claims 6, 13, and 20, Linebarger does not disclose determining a confidence score for the trigger; and determining if the confidence score of the trigger exceeds a minimum threshold.  
Hernandez teaches voice activated control of air vehicles using speech (Abstract) by determining a confidence score for air vehicle instruction and determining if the confidence score of the air vehicle instruction exceeds a minimum threshold (¶21).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to implement the processor of Linebarger with functions to determine a confidence score for the trigger instruction and determining if the confidence score of the trigger instruction exceeds a minimum threshold in order to provide control input only when a semantic confidence level exceeds the minimum threshold (Hernandez, ¶21).
Regarding Claims 7 and 14, Linebarger does not disclose determining a confidence score for the target; and determining if the confidence score of the target exceeds a minimum threshold.  
Hernandez teaches voice activated control of air vehicles using speech (Abstract) by determining a confidence score for air vehicle instruction and determining if the confidence score of the air vehicle instruction exceeds a minimum threshold (¶21).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to implement the processor of Linebarger with functions to determine a confidence score for the target instruction and determining if the confidence score of the target instruction exceeds a minimum threshold in order to provide control input only when a semantic confidence level exceeds the minimum threshold (Hernandez, ¶21).
Conclusion

Prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2016/0379640 A1 teaches a system for processing aircraft to aircraft and aircraft to air traffic control communications by performing voice to text conversions on voice communications and performing a validation check on the resulting voice-to-text converted message.
US 2018/0096607 A1 discloses device for transcribing air traffic control audio message into text message, analyzing the text message to extract interpretation data, determining discriminating data from aircraft flight data, and comparing interpretation data to the discriminating data to determine whether the audio message received is intended for the aircraft or not. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-270-1587 or examiner’s supervisor King Poon whose telephone number is 571-272-7440. Examiner Richard Zhu can normally be reached on M-Th, 0730:1700.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        12/14/2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Specification at ¶174, “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire”.